United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4303
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Nina Lee Smart,                           *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: June 7, 2000

                                    Filed: June 15, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Nina Lee Smart appeals her drug conspiracy sentence asserting as error the
district court's refusal to depart downward, which she had urged the court to do on the
basis her incarceration would traumatize her young son. We will not review this
argument, however, because the court acknowledged its authority to depart but
declined to do so as a discretionary matter. See United States v. Correa, 167 F.3d 414,
417 (8th Cir. 1999); United States v. Field, 110 F.3d 587, 591 (8th Cir. 1997).

      Accordingly, we affirm.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-